Exhibit 10.1

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
(Non CEO)

 

This Second Amendment to Employment Agreement is executed as of May 5, 2011, by
and between TomoTherapy Incorporated, a Wisconsin corporation (the “Company”),
and Thomas Rockwell Mackie, an individual (“Employee”), and amends that certain
Employment Agreement between the Employee and Company entered into as of
November 5, 2008, which was amended by the First Amendment effective July 1,
2009 (the “Agreement”).

 

RECITALS

 

The Company wishes to revise the provision of the Agreement limiting benefits
payable in connection with a change in control, and the Employee agrees to such
revised provision as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Employee,

 

IT IS HEREBY AGREED AS FOLLOWS:

 

1. Section 3.2(d) of the Agreement is amended to delete the words “, subject to
Section 3.2(g)” as they appear therein.

 

2. Section 3.2(g) of the Agreement is deleted in its entirety and replaced by
the following:

 

(g) Certain Additional Payments by the Company. (i) Anything in this Agreement
to the contrary notwithstanding, in the event it shall be determined that any
payment, distribution or benefit by the Company or its affiliated companies to
or for the benefit of Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 3.2(g)) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by Employee
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then Employee shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Employee of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

(ii) Subject to the provisions of Section 3.2(g)(iii), all determinations
required to be made under this Section 3.2(g), including whether and when a
Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
the Company’s public accounting firm (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and Employee within 15
business

 

--------------------------------------------------------------------------------


 

days of the receipt of notice from Employee that there has been a Payment, or
such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, Employee shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 3.2(g), shall be paid by the Company to Employee within five days of the
receipt of the Accounting Firm’s determination, but in no event later than the
last day of the calendar year following the calendar year in which the related
tax is remitted to the Internal Revenue Service. If the Accounting Firm
determines that no Excise Tax is payable by Employee, it shall furnish Employee
with a written opinion that failure to report the Excise Tax on Employee’s
applicable federal income tax return would not result in the imposition of a
negligence or similar penalty. Any determination by the Accounting Firm shall be
binding upon the Company and Employee. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 3.2(g)(iii) and
Employee thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of Employee.

 

(iii) Employee shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than 10 business days after Employee is informed in writing of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. Employee shall not pay such claim
prior to the expiration of the 30-day period following the date on which
Employee gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies Employee in writing prior to the expiration of such period that
it desires to contest such claim, Employee shall:

 

(A) give the Company any information reasonably requested by the Company
relating to such claim,

 

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(C) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(D) permit the Company to participate in any proceedings relating to such claim;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall

 

2

--------------------------------------------------------------------------------


 

indemnify and hold Employee harmless, on an after-tax basis, for any Excise Tax
or income tax (including interest and penalties with respect thereto) imposed as
a result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions of this Section 3.2(g)(iii), the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct Employee to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Employee agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided further, that if the
Company directs Employee to pay such claim and sue for a refund, the Company
shall advance the amount of such payment to Employee on an interest-free basis
and shall indemnify and hold Employee harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and provided further, that any extension of the statute
of limitations relating to payment of taxes for the taxable year of Employee
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Employee shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.

 

(iv) If, after the receipt by Employee of an amount advanced by the Company
pursuant to Section 3.2(g), Employee becomes entitled to receive, and receives,
any refund with respect to such claim, Employee shall (subject to the Company’s
complying with the requirements of Section 3.2(g)(iii)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by Employee of an
amount advanced by the Company pursuant to Section 3.2(g)(iii), a determination
is made that Employee shall not be entitled to any refund with respect to such
claim and the Company does not notify Employee in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

3. All other provisions of the Agreement are not altered by this Second
Amendment and remain in full force and effect.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year written above.

 

 

EMPLOYEE:

 

COMPANY:

 

 

 

Thomas Rockwell Mackie

 

TomoTherapy Incorporated

 

 

 

 

 

 

/s/ Thomas Rockwell Mackie

 

By:

/s/ Frederick A. Robertson

 

 

 

 

 

 

Name:

Frederick A. Robertson, M.D.

 

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------